DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 15-27 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art, Perlman (US 6182491) does not disclose the limitations of claim 1 including:
“wherein a wedge shaped element is protruding outwardly from the first surface, and wherein a wedge shaped indent arranged on the second surface is adapted to receive the protruding wedge shaped element on the first surface when operably joining the first and second surfaces, a longitudinal length of the protruding element on the first surface is equal to at least one width of the first surface, and a corresponding longitudinal length of the indent on the second surface is adapted to the longitudinal length of the protruding element on the first surface, and the corresponding adapted length on the second surface is further equal to the at least one width of the second surface, longitudinal side surfaces of the protruding element on the first surface is inwardly inclined and adapted to correspondingly inclined longitudinal side surfaces of the indent on the second surface, wherein the inclined side surfaces of the protruding element on the first surface on the first part is running along a curved line, and the inclined surfaces of the indent on the second surface on the second part is running along a corresponding curved line.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a robot arm tool changer.

Conclusion
The prior art, Perlman (US 6182491) made of record and not relied upon is considered pertinent to applicant's disclosure.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664